COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Ex parte Sanchez

Appellate case number:   01-16-00180-CR
                         01-16-00181-CR

Trial court case number: 14-DCR-067551
                         14-DCR-067552

Trial court:             268th District Court of Fort Bend County

      It is ordered that the motion to brief is GRANTED. The State of Texas shall file a brief
by May 5.
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
        Acting individually  Acting for the Court


Panel consists of: Justices Keyes, Bland, and Brown

Date: April 7, 2016